ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Collette Contracting, Inc.                   )      ASBCA No. 59025
                                             )
Under Contract No. W911SD-07-D-0006          )

APPEARANCE FOR THE APPELLANT:                       John M. Manfredonia, Esq.
                                                     Manfredonia Law Offices, LLC
                                                     Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Evan C. Williams, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 28 April 2015



                                            ~~   MARK A. ME   NICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59025, Appeal of Collette
Contracting, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals